DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on September 23, 2020 and November 28, 2019 have been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not teach or suggest the disclosed invention regarding:
A wavelength converting material, characterized by a protective layer, wherein the layer comprises:
aluminum silicate and wherein: 
the silicon atoms of a zeroth configuration Q4(OAI) do not connect with aluminum oxide group, 
the silicon atoms of a first configuration Q4(1AI) connect with one aluminum oxide group, 
the silicon atoms of a second configuration Q4(2AI) connect with two aluminum oxide groups, 
4(3AI) connect with three aluminum oxide groups, 
the silicon atoms of a fourth configuration Q4(4AI) connect with four aluminum oxide groups, and 
a total number of the silicon atoms of the third configuration Q4(3AI) and the fourth configuration Q4(4AI) is larger than a total number of the silicon atoms of the zeroth configuration Q4(OAI), the first configuration Q4(1AI), and the second configuration Q4(2AI), as recited in claim 1.
Claims 2-15 depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812